Pee Curiam.
The attempt is to charge a partner with a debt, contracted not by himself, or on his credit, but by hisfellow, before the partnership was constituted, and this, because the subject matter, which was the consideration of the debt, had been carried into the partnership as stock. Without a subsequent assumption by the firm, that cannot be done. The claim for use and occupation, stands upon the same, or a worse foundation. The admitted existence of a letting by specialty to one of the partners, excluded the implication of a holding by both, as well as of the tenure having been by permission and request, which are necessary ingredients in a case proper for the statutory remedy. The judge, therefore, very properly determined that the plaintiffs cannot recover of the defendants in this, or of Babbit in any other action.